DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-32 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 17- 19, 26 and 29- 32 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Powell (US2343224) and further in view of Smith (US3179851).
Regarding claim 17, Powell teaches a separating device (Page 1 lines 1-3, electric circuit-interrupting devices, such as fuses) for a surge arrester, the separating device comprising: 
a housing (Page 1 lines 14-17, To these parts are added an enclosing housing); and 

Powell does not teach that a separating device is for a surge arrester.
Smith teaches a separating device (column 1 line 9, fuse device) for a surge arrester (column 1 line 9, lightning arrester). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the separating device of Powell to include the teachings of Smith and include the separating device with a surge arrester, as it provides the advantage of explosion prevention in case of arrester failure.
Regarding claim 18, Powell and Smith teach the separating device according to claim 17, wherein said fuse, for the purpose of a tripping event (Powell, Page 3 lines 13-14, In order to cause proper operation of the fuse device), comprises an electrical conductor (Powell, Page 1 line 60, silver operates very satisfactorily) configured to melt as a result of a heating effect of a current flow (Powell, Page 3 lines 22-24, the heat and cause melting of the fusible element at that portion of the fuse link), and also an insulating material which encloses said electrical conductor (Powell, Page 1 lines 30-32, surrounded by or embedded in a pulverulent or sandy arc-quenching material).

Regarding claim 19, Powell and Smith teach the separating device according to claim 17, wherein said housing at least partially comprises a glass fiber-reinforced plastic (Powell, Page 1 

Regarding claim 26, Powell and Smith teach the separating device according to claim 17, wherein said fuse is configured to break a current path (Smith, column 3 lines 41-44, The fusible element 1a is consumed or vaporized by the heat and the circuit to the arrester is interrupted) before a maximum short-circuit current is reached (Smith, column 1 lines 27-37, full short circuit current…. Ruptured or shattered with explosive force…) (Smith, column 2 lines 14-20, fuse housing will form a conductive path to ground shunting the lightning arrester) (this is interpreted as follows: The shunting of lightning arrester needs to happen before full short circuit current flows through the lightning arrester).

Regarding claim 29, Powell and Smith teach the separating device according to claim 17, further comprising an indicator apparatus (Powell i.e. indicating device in the normal non-indicating position 24) (fig.1) configured to indicate a tripping of the separating device (Powell, i.e. indicator 24 in the position assumed upon rupture of the fusible element) (fig.2).

Regarding claim 30, Powell and Smith teach an arrangement, comprising: a separating device according to claim 17; and a surge arrester (Smith, i.e. lightning arrester 3) (fig.1) connected (Smith, i.e. conductive strap 2) (fig.1) to said separating device (Smith, i.e. fuse 

Regarding claim 31, Powell and Smith teach the arrangement according to claim 30, wherein said surge arrester is configured for medium voltage (Smith, column 2 lines 62-66, feeder or transmission line) (feeder lines are known to be medium voltage).
Regarding claim 32, Powell and Smith teaches the arrangement according to claim 30, further comprising a suspension (Smith, i.e. upper end 4 line terminal 5) (fig.1) connecting said surge arrester (Smith, i.e. lightning arrester 3) (fig.1) to said separating device (Smith, i.e. fuse device 1) (fig.1). 

Claim 20- 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US2343224) and Smith (US3179851) and further in view of Almgren (US20030231097A1).
Regarding claim 20, Powell and Smith teach the separating device according to claim 17. 
	Powell and Smith do not teach the separating device further comprising an insulating sleeve with leakage path-extending shields arranged on said housing. 
Almgren teaches a separating device that comprises an insulating sleeve with leakage path-extending shields (refer to [0040], housing 50) arranged on said housing (refer to [0040], insert-molded around the body 30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the separating device of Powell and Smith to 
Regarding claim 21, Powell, Smith and Almgren teach the separating device according to claim 20, wherein said insulating sleeve at least partially comprises silicone rubber (Almgren, refer to [0038], the housing 50 is made of silicone rubber).
Regarding claim 22, Powell and Smith teach the separating device according to claim 17.
Powell and Smith do not teach the separating device further comprising a first connecting device disposed at a first end of the separating device in order to connect the separating device to a suspension.
Almgren teaches a separating device further comprising a first connecting device (Almgren, i.e. conducting connector 68) (fig.7) disposed at a first end of the separating device (Almgren, i.e. lower sleeve 66) (fig.7) in order to connect the separating device to a suspension (Almgren, i.e. lower conductor 65) (fig.7) (also refer to [0046]). 	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the separating device of Powell and Smith to include the teachings of Almgren and include a connecting device as it provides the advantage of simple design that facilitates ease in the manufacture of many different sized cutouts the electrical power industry needs.
Regarding claim 23, Powell, Smith and Almgren teach the separating device according to claim 22, further comprising a second connecting device (Almgren, i.e. cap 70) (fig.7) disposed at a second end of the separating device (Almgren, i.e. upper sleeve 67) (fig.7) in order to connect the separating device to a surge arrester (Almgren, refer to [0043], The cap 70 is conductively coupled to an upper conductor 71) (it is interpreted that cap 70 can be coupled to a surge arrester as shown in fig.1).
Regarding claim 24, Powell, Smith and Almgren teach the separating device according to claim 23, wherein said second connecting device is configured to form an angle of between 10° and 170° between the separating device and the surge arrester (Smith, i.e. conductive strap 2) (fig.1). 
Regarding claim 25, Powell, Smith and Almgren teach the separating device according to claim 24, wherein said second connecting device forms a substantially right angle between the separating device and the surge arrester (Smith, i.e. conductive strap 2) (fig.1).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US2343224) and Smith (US3179851) and further in view of Ramarge (US20050243495A1).

Regarding claim 27, Powell and Smith teach the separating device according to claim 17. Powell and Smith do not teach the separating device wherein said fuse is configured to break a . 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US2343224) and Smith (US3179851) and further in view of Applicant Admitted Prior Art (AAPA).

Regarding claim 28, Powell and Smith teach the separating device according to claim 17.
Powell and Smith does not teach the separating device further comprising an arc rotation apparatus. 
AAPA teaches the separating device comprising an arc rotation apparatus (refer to [0010], force an arc discharge occurring between two electrodes to rotate). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the separating device of Powell and Smith to include AAPA teachings of arc projection systems as it provides the advantage of flying sparks . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiu (US20200273653A1) teaches a separating device (Abstract, explosion - proof fuse) for a surge arrester (refer to [0002], prevent the products from being damaged by overlarge current), the separating device comprising: a housing (i.e. first tube 10 and second tube 20) (fig.2); and a fuse (i.e. alloy wire 11) (fig.2) disposed in said housing (i.e. first tube 10 and second tube 20) (fig.2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        01/12/2021


/Scott Bauer/Primary Examiner, Art Unit 2839